   Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MICHAEL S. ZUMMER,

                       Plaintiff,

        v.                                                     Civil No. 17-0563-CJB-DPC

 JEFFREY S. SALLET, ET AL.,

                       Defendant.


                   DECLARATION OF JEFFREY B. VELTRI,
         ACTING SPECIAL AGENT IN CHARGE, NEW ORLEANS DIVISION,
                   FEDERAL BUREAU OF INVESTIGATION

       I, Jeffrey B. Veltri, hereby state and declare as follows, pursuant to 28 U.S.C. § 1746:

        1.     I am an Assistant Special Agent in Charge (ASAC) of the New Orleans Division

of the Federal Bureau ofInvestigation.   In this role, I act on occasion as the Special Agent in

Charge (SAC) when the New Orleans field office's SAC is absent or otherwise unavailable to

fulfill his duties. I am serving in my capacity as Acting SAC at the time of executing this

declaration.

        2.     I have been the New Orleans ASAC since April 2019. In my nearly 20 years with

the FBI, I have worked on international and domestic terrorism and intelligence matters. My

experience also includes working on criminal, civil rights, and public corruption investigations.

Prior to being employed with he FBI, I was a public defender in Broward County, Florida.

        3.     This Declaration is based upon my personal knowledge, upon information

provided to me in my official capacity, including information obtained in consultations with the

FBI's Office of the General Counsel, and upon conclusions and determinations reached and

made in accordance therewith. Although I was not personally involved with the matters

                                                  1
  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 2 of 16




involving Michael Zummer, I have reviewed the documents in dispute with FBI counsel and had

an opportunity to ask questions about them.

         4.      I was provided with a copy of the Plaintiffs Complaint and I am familiar with the

allegations therein. I also reviewed Plaintiffs Motion to Compel and I am aware Plaintiff seeks

an order to remove the redactions on the documents filed as Exhibit A to Plaintiffs Motion.

         5.      I understand that, before the FBI produced documents in this case, the FBI's

Discovery Unit (DU), under FBI attorney supervision, conducted a line-by-line review of each

page to ensure the FBI released the maximum amount of information possible without

compromising privileged or other protected information. A line-by-line review is a burdensome

manual task where the assigned employee is responsible for reviewing every word on every page

of a document, looking for any privileged or protected information, which also includes

recognizing that information on one page that normally does not qualifY as privileged or

protected information on its own could be privileged or protected when combined with

information from another page of the document. The DU is also responsible for redacting

information covered by various government privileges or other protection to protect attorney-

client privileged communications, attorney work product, deliberative process information,

classified information, FBI informants, grand jury material, personal identifiers, and other

information. Only after this careful review with appropriate redactions supporting the assertion

of privileges or protection may information be released outside of the FBI.

        6.      A DU deletion code sheet, identifYing and setting forth a brief explanation of

these codes, generally appears as the first page in each volume of documents processed by DU

for release to parties in litigation.




                                                 2
  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 3 of 16




        7.       I have reviewed Exhibit A to Plaintiffs           Motion to Compel, including the

underlying information the FBI redacted.          I have been advised that, for purposes of his current·

motion, Plaintiff does not challenge the FBI's redaction of the names of some of its employees or

the names of employees with the         u.s. Attorney's       Office for the Eastern District of Louisiana, but

rather challenges the redaction of the substantive contents of e-mails and other documents.

        8.       The FBI created the documents at issue in Exhibit A when responding                and

reacting to Plaintiffs     interest in transmitting    one or more letters to Judge Kurt Engelhardt and

the media regarding the sentencing of former district attorney Harry Morel.               The redactions

challenged by Plaintiff all concern either: (1) communications             between FBI employees and

executives and attorneys within FBI and the           U.s. Attorney's    Office for the Eastern District of

Louisiana in which these attorneys respond to requests for legal advice from FBI executives and

employees; (2) written or oral materials prepared by or for government              attorneys in the course of

providing the FBI with legal representation,          especially in preparation   for litigation; or (3) pre-

decisional deliberations     among government         attorneys, executives,   and other employees regarding

how to respond to plaintiffs      desire to contact Judge Engelhardt        and the media.   Many pages

contain all three of these categories of highly sensitive and privileged          or protected information.

        9.       Revealing the redacted portions of these documents            could harm attorney-client

communications     within the FBI and the Department            of Justice in at least two ways. First,

disclosure would chill FBI employees         and executives from seeking attorney advice if FBI

employees, criminal defendants,        or others who are the subjects of that advice can learn the

contents of both the requests for advice and the contents of the advice given. Due to this fear,

employees and executives could elect not to seek legal advice in sensitive or controversial




                                                          3
  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 4 of 16




matters, therefore depriving FBI employees or leaders of important guidance needed to help

them comply with their legal obligations.

        10.     Second, the candor and quality of any legal advice provided by government

attorneys would likely be affected if this advice were subject to disclosure, particularly if

disclosed to the very subjects of the matter on which the advice was sought. Government

attorneys may opt not to provide certain opinions or may withhold the bases or rationales for

certain opinions, having the consequence of limiting key information FBI employees and

executives would need to help them to comply with the law. The more complex, controversial,

or sensitive the issue involved, the more pressure attorneys may feel to exercise undue caution,

thus hindering their ability to provide quality legal advice precisely when it is needed most.

        11.    These dual concerns apply equally with respect to attorney work product. It

would hinder the FBI's ability to receive legal support from FBI OGe and US Attorneys' offices

if govemment attorneys are aware that written or oral materials they prepare in the course of

legal representation could become discoverable by opponents in future litigation.

        12.    Finally, these concerns apply to internal deliberations, particularly with respect to

how the FBI responds to cases like this one, involving employee requests to publicize

information obtained during their FBI employment. If FBI attorneys, executives, and employees

responsible for considering such requests are aware that their pre-decisional communications

will be subject to disclosure, it will chill these attorneys', executives', and employees' ability to

have candid communications. Due to this fear, FBI officials may elect not to make needed

recommendations regarding FBI employees' interests in publicizing FBI information, or may fail

to provide important information necessary to the rendering of appropriate final decisions.




                                                  4
  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 5 of 16




         13.    As reflected in Exhibit A to plaintiff's Motion to Compel, the FBI has provided to

Plaintiff redacted documents, including e-mails spanning from approximately the spring of 2016

to spring of2017 in which FBI employees and executives sought and obtained legal advice and

deliberated regarding how to respond to Plaintiff's interest in transmitting one or more letters to

Judge Kurt Engelhardt and the media regarding the sentencing of former district attorney Harry

Morel.

         14.    Rather than refuse to provide any information from these documents, the FBI

provided carefully redacted pages. Attached to this declaration is a log that provides additional

information regarding the information redacted from the documents contained in Exhibit A to

plaintiff's Motion to Compel.

         15.    As explained above, the redactions protect attorney-client discussions, attorney

work product, and deliberative process information.

         16.    Accordingly, based upon my personal consideration of the matter, I have

concluded that disclosure of the redacted information could reasonably be expected to harm to

the FBI's ability to effectively carry out its operations .


                                 ..j-k
         Executed on this   (5     day of December 2020.



                                                              ~7(;::
                                                                        Y B.   vELTlif4
                                                                =:s:Ci:         AgentinCharge
                                                                New Orleans Division
                                                                Federal Bureau of Investigation




                                                    5
                                  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 6 of 16




                                                                 Exhibit 1
                                                            FBI Privilege Log
                                                  Zummer v. Sallet, et al., Case No. 17-7563



Bates Number   Privilege   Date         To/From/CC/BCC                           Description of Privileged Contents

AR000003       P,I,K,L,S   12/28/2016 From: SAC Sallet                           Email chain re: letter drafted by SA Zummer to Judge Engelhardt
                                                                                 and discussing prepublication review process, including providing
                                      To/Including: CDC-NO                       draft email response, and inviting client input
                                      (ATTY)
AR000009       P,K,L       08/23/2016 From: ASC-RMD                              Email chain forwarding August 12, 2016 email from SA Zummer to
                                                                                 FBI.PREPUB and others, and discussing RMD response, including
                                        To/Including: CDC-NO (ATTY)              redactions of privileged or non-public information, and requesting
                                                                                 information regarding criminal litigation
AR0000017      P,K,L,S     12/28/2016 From: CDC-NO (ATTY)                        Email re: redactions to letter drafted by SA Zummer to Judge
                                                                                 Engelhardt, and discussing RMD response, including redactions of
                                        To/Including: AUSA-USALAE (ATTY),        privileged or non-public information, and requesting input
AR00000101     P,K,L       09/15/2016 From: USA Kenneth Polite (ATTY)            Email re: Judge Engelhardt’s decision regarding communications
                                                                                 from SA Zummer, and discussing future plans for legal case
                                        To/Including: AUSAs-USALAE (ATTYs),
                                        CDC-NO (ATTY), AGC-CLU (ATTY)
AR00000258-    P,I,K,L,S   12/28/2016 From: CDC-NO (ATTY)                        Email chain re: planned responses to letter drafted by SA
AR00000259                                                                       Zummer to Judge Engelhardt, including discussions of timing
                                        To/Including: AUSAs-USALAE (ATTYs),      and redactions including redactions of privileged or non-public
                                        USA Polite (ATTY), SAC Sallet            information
AR00000651-    P,K,L       01/09/2017 From: CDC-NO (ATTY)                        Email chain re: proposed redactions in response to letter drafted by
AR00000652                                                                       SA Zummer to Judge Engelhardt, and discussing privilege log for use
                                        To/Including: SAC Sallet, AUSAs-USALAE   in criminal proceeding
                                        (ATTYs), USA Polite (ATTY)


                                                                            1
                                Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 7 of 16


AR00000999 -   P,K,L      08/12/2016 From: CDC-NO (ATTY)                      Email chain forwarding August 12, 2016 email from SA Zummer to
AR000001000                                                                   FBI.PREPUB and others, and discussing RMD response, and
                                       To/Including: ASC-RMD                  requesting information. Also references sentencing in criminal
                                                                              proceeding and separate misconduct matter.
AR000001067    P,I,K,L    12/28/2016 From: CDC-NO (ATTY)                      Email forwarding draft message for AUSA-USALAE (ATTY), and
                                                                              discussing redactions to letter drafted by SA Zummer to Judge
                                       To/Including: SAC Sallet               Engelhardt, and discussing RMD response, including redactions of
                                                                              privileged or non-public information and requesting input
AR000001268    P,I,K,L    04/18/2019 From: CDC-NO (ATTY)                      Email chain re: redactions to letter drafted by SA Zummer to Judge
                                                                              Engelhardt, and discussing timeline for a decision and response,
                                      To/Including: UC-IMD, GOV’T INFO        including redactions of privileged or non-public information
                                      SPCLST-IMD
AR000001434    P,K,L      01/26/2017 From: AUSA-USALAE (ATTY)                 Email chain re: letter drafted by SA Zummer to Judge Engelhardt,
                                                                              and discussing RMD response including redactions of privileged
                                       To/Including: CDC-NO (ATTY)            or non-public information
AR00001460-    P,K,I      08/16/2016 From: CDC-NO (ATTY)                      Email chain re: letter drafted by SA Zummer to Judge Engelhardt, and
AR00001461                                                                    discussing RMD response, including redactions of privileged or non-
                                     To/Including: ASC-RMD , GOV’T INFO       public information and potential impact on pending criminal
                                     SPCLSTs-RMD, ADC-NO (ATTY), SC Hardy,    proceedings
                                     SAC Sallet
AR000001518    P,K        09/09/2016 From: ASC-RMD                            Email forwarding appeal denial and providing status update

                                       To/Including: CDC-NO (ATTY)
AR000001683-   P,K,I,L,   09/23/2016 From: UC-ELU (ATTY)                      Email chain re: draft response regarding SA Zummer’s ability to
AR000001687                                                                   share FBI information with outside legal counsel
                                      To/Including: CDC-NO (ATTY), ASAC-NO,
                                      SAs-NO, GOV’T INFO SPCLSTs-RMD, DGC
                                      LitB Gregory Brower (ATTY)




                                                                        2
                               Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 8 of 16


AR000001708   P,K,I,L   12/09/2016 From: CDC-NO (ATTY)                          Email chain forwarding letter drafted by SA Zummer to Judge
                                                                                Engelhardt, and discussing RMD response, including legal grounds
                                     To/Including: ASC-RMD, ASAC-               for redactions and First Amendment issues
                                     NO, SAC Sallet,

AR000001741   P,K,I,L   12/09/2016 From: ASC-RMD                                Email chain re: letter drafted by SA Zummer to Judge
AR000001742                                                                     Engelhardt, and discussing RMD response, including legal
                                     To/Including: CDC-NO (ATTY)                grounds for redactions and First Amendment issues
AR000001744   P,K,I,L   12/09/2016 From: SAC Sallet                             Email chain re: letter drafted by SA Zummer to Judge
                                                                                Engelhardt, and discussing RMD response including redactions
                                     To/Including: CDC-NO (ATTY), ASC-RMD,      of privileged non-public information
                                     ASAC-NO

AR000001761   P,K,L,I   12/23/2016 From: SAC Sallet                             Email chain re: letter drafted by SA Zummer to Judge Engelhardt,
                                                                                and discussing RMD response including redactions of privileged or
                                     To/Including: CDC-NO (ATTY), ASAC-NO,      non-public information and the need to coordinate with the
                                     ASC-RMD,                                   USALAE

AR000001767   P,K,L,I   01/09/2016 From: ASC-RMD                                Email chain re: letter drafted by SA Zummer to Judge
                                                                                Engelhardt, and discussing RMD response, including
                                   To/Including: CDC-NO (ATTY) , SAC Sallet,    redactions of privileged or non-public information
                                   ASAC-NO
AR000001770   PK,I,S    11/29/2016 From: ASC-RMD                                Email chain re: letter drafted by SA Zummer to Judge
                                                                                Engelhardt, and discussing RMD response, including legal
                                     To/Including: CDC-NO (ATTY)                grounds for redactions and First Amendment issues

AR000001772   P,K       01/25/2017 From: ASC-RMD                                Email re: letter drafted by SA Zummer to Judge Engelhardt,
                                                                                and discussing RMD response including timing
                                     To:/Including: CDC-NO (ATTY)

AR000001802   P,K,I     03/17/2017 From: CDC-NO (ATTY)                          Email chain re: letter drafted by SA Zummer to Judge
                                                                                Engelhardt, and discussing RMD response, including
                                     To/Including: SAC Sallet, ASAC-NO, SSA-NO, redactions of privileged and non-public information
                                     UC-RMD, GOV’T INFO SPCLST-RMD, SC
                                     Hardy (ATTY)

                                                                        3
                              Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 9 of 16


AR000001808    P,K,I   03/16/2017 From: ASAC-NO                               Email chain re: letter from SA Zummer to Judge Engelhardt, and
                                                                              discussing RMD response, including redactions of privileged and non-
                                   To/Including: SAC Sallet, CDC-NO (ATTY),   public information
                                   SSA-NO, CDC (ATTY), UC-RMD , SC Hardy
                                   (ATTY), GOV’T INFO SPCLST-RMD

AR000001820-   P,K,I   03/17/2017 From: SAC Sallet                            Email chain re: letter from SA Zummer to Judge Engelhardt, and
AR000001822                                                                   discussing RMD response, including redactions of privileged and
                                   To/Including: CDC-NO (ATTY), SSA-NO, ASAC- non-public information
                                   NO, UC-RMD, GOVT INFO SPCLST-RMD, SC
                                   Hardy (ATTY), ASC-RMD
AR000001824-   P,K,I   03/17/2017 From: SAC Sallet                            Email chain re: letter drafted by SA Zummer to Judge Engelhardt, and
AR000001825                                                                   discussing RMD response, including redactions of privileged or non-
                                   To/Including: CDC-NO (ATTY), ASAC-NO,      public information
                                   SSA-NO, GOVT INFO SPCLST-RMD, UC-
                                   RMD

AR000001836-   P,K,I   03/17/2017 From: UC-RMD                                Email chain re: letter drafted by SA Zummer to Judge Engelhardt,
AR000001839                                                                   and discussing RMD response, including redactions of privileged
                                   To/Including: ASC-RMD, CDC-NO (ATTY),      or non-public information
                                   ASAC-NO, GOVT INFO SPCLST-RMD, SC
                                   Hardy (ATTY), SAC Sallet

AR000001848    P,K,I   03/17/2017 From: CDC-NO (ATTY)                         Email chain re: letter from SA Zummer to the media, and discussing
                                                                              RMD response
                                   To/Including: ASC-RMD, UC-RMD, GOVT
                                   INFO SPCLST-RMD, SC Hardy (ATTY), SAC
                                   Sallet

AR000001940    P,K     08/16/2017 From: SAC Sallet                            Email chain forwarding August 16, 2016 email from SA Zummer
                                                                              to SAC Sallet and others, and discussing RMD response to draft
                                   To/Including: CDC-NO (ATTY)                letter from SA Zummer to Judge Engelhardt, including the need
                                                                              for FBI OGC guidance



                                                                       4
                                Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 10 of 16


AR000002163-   P,K,L,I,   03/24/2017 From: CDC-NO (ATTY)                       Email chain re: publication of letter from SA Zummer and need to
AR000002164                                                                    remind him of prepublication obligations
                                      To/Including: ASAC-NO

AR000002178    P,L,K      04/09/2019 From: AUSA-USALAE (ATTY),                 Email chain re: letter drafted by SA Zummer to Judge Engelhardt, and
AR000002179                                                                    discussing RMD response, including redactions of privileged or non-
                                      To/Including: CDC-NO (ATTY)              public information

AR000002267    P,L,K,I    09/15/2016 From: CDC-NO (ATTY)                       Email chain forwarding Judge Engelhardt’s decision regarding
                                                                               communications from SA Zummer, and discussing future plans
                                      To/Including: AUSAs-USALAE (ATTYs),      for legal case
                                      CDC-NO (ATTY), USA Polite (ATTY), AGC-
                                      CLU (ATTY)
AR000002277-   P,K,L,I    08/12/2016 From: SAC Sallet                          Email chain re: letter drafted by SA Zummer to Judge Engelhardt
AR000002279                                                                    and discussing RMD response including redactions of privileged or
                                      To/Including: ASAC-NO, CDC-NO            non-public information
                                      (ATTY) , DGC LitB Brower (ATTY),
                                      AGC-PCLU (ATTY)

AR000002282    P,K,I,S    11/28/2016 From: ASC-RMD                           Email re: letter drafted by SA Zummer to Judge Engelhardt, and
                                                                             discussing RMD response, including legal grounds for redactions and
                                      To/Including: CDC-NO (ATTY), GOVT INFO First Amendment issues
                                      SPCLST-RMD
AR000002284,   P,I        08/15/2016 From: CDC-NO (ATTY)                       Copy of letter drafted by SA Zummer’s to Judge Engelhardt
AR000002297,                                                                   containing handwritten notes by CDC-NO (ATTY) discussing
AR000002315                           To/Including:                            redactions to protect privileged or non-public information

AR000002323    P,I,S      03/16/2017 From: UC-RMD                           Email forwarding letter drafted by SA Zummer to Judge
                                                                            Engelhardt, and discussing RMD response, including
                                      To/Including: CDC-NO (ATTY), ASC-RMD, redactions of privileged or non-public information, and the
                                      GOVT INFO SPCLST-RMD, SC Hardy (ATTY) effects of disclosure. Also contains handwritten notes by
                                                                            CDC-NO (ATTY) discussing redactions




                                                                         5
                                 Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 11 of 16


AR000002324 -   I          03/16/2017 From: UC-RMD                               Copy of letter from SA Zummer to Judge Engelhardt, contains
AR000002333                                                                      highlights, and was sent as attachment to AR00002323
                                       To/Including: CDC-NO (ATTY), ASC-RMD,
                                       GOVT INFO SPCLST-RMD, SC Hardy (ATTY)

AR000002334     I,P,       03/29/2017 From: UC-RMD                               Email forwarding draft responses to SA Zummer regarding
                                                                                 prepublication process; contains handwritten notes by CDC-NO
                                       To/Including: CDC-NO (ATTY), ASC-RMD,     (ATTY)
                                       GOVT INFO SPCLST-RMD, SSA-NO, SC
                                       Hardy (ATTY)
AR000002405 -   P,L,K,I,   04/29/2019 From: CDC-NO (ATTY)                       Email chain forwarding August 14, 2019 email from SA
AR000002406                                                                     Zummer to Director Wray, FBI.PREPUB, and SC Hardy, and
                                       To/Including: GOVT INFO SPCLSTs-RMD, UC- discussing RMD response including redactions of privileged or
                                       IMD                                      non-public information

AR000002447     P,K        04/17/2019 From: CDC-NO                               Email chain forwarding August 14, 2019 email from SA Zummer to
                                      (ATTY)                                     Director Wray, FBI.PREPUB, and SC Hardy, and discussing RMD
                                                                                 response including timeline
                                       To/Including: UC-RMD, GOVT
                                       INFO SPCLST-IMD, FBI.PREPUB
                                       mailbox
AR000002799     P,K        03/20/2019 From: CDC-NO (ATTY)                        Email chain re: Handling of OIG draft reports

                                        To/Including: UC-IMD

AR000002806     P,K,I      08/15/2016 From: DGC LitB Brower (ATTY)               Email re: OGC legal analysis and recommendation, and discussing
                                                                                 logistics for scheduling a call
                                        To/Including: CDC-NO (ATTY)

AR000002815     P,K        03/24/2017 From: CDC-NO (ATTY)                        Email chain re: letter drafted by SA Zummer to Judge Engelhardt
                                                                                 and need to remind SA Zummer of prepublication obligations
                                        To/Including: ASAC-NO




                                                                          6
                                  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 12 of 16


AR000002865     P,K         08/11/2016 From: ADC-NO (ATTY)                         Email chain forwarding August 11, 2016 email chain from SA
                                                                                   Zummer, and discussing appropriate FBI Division to respond to
                                        To/Including: CDC-NO (ATTY)                letter drafted by SA Zummer to Judge Engelhardt

AR000002906-    P,K         09/08/2016 From: CDC-NO (ATTY)                         Email chain re: proper response to news outlet publicizing
AR000002907                                                                        material received from SA Zummer
                                       To/Including: PAS-NO, ASAC-NO, SSA-NO
AR000002986-    P,K,I,L     08/12/2016 From: DOJ OIG (position unknown)            Email chain re: effort by lawyer to subpoena letter from SA Zummer
AR000002988
                                        To/Including: SAC Sallet, CDC-NO
                                        (ATTY), ASAC-NO, AUSA-USALAE
                                        (ATTY)
AR000002994     P,K,I,L     05/31/2016 From: CDC-NO (ATTY)                         Email chain requesting legal advice re: response to letter drafted by
                                                                                   SA Zummer to Judge Engelhardt
                                        To/Including: AGC-PCLU (ATTY), UC-
                                        RMD, UC-PCLU (ATTY), AGC-ELU
                                        (ATTY), AGC-ILU (ATTY), DGC IALB
                                        Babcock (ATTY)
AR000003001 –   P,K,I,L,F   05/31/2016 From: CDC-NO (ATTY)                         Email chain forwarding OGC legal opinion regarding response to
AR000003003                                                                        letter drafted by SA Zummer to Judge Engelhardt
                                        To/Including: SAC Sallet, UC-PCLU
                                        (ATTY), AGC-PCLU (ATTY), DGC IALB
                                        Babcock (ATTY), AGC-ILU (ATTY), AGC-
                                        ELU (ATTY)
AR000003056-    P,K,L,      08/23/2016 From: DGC LitB Brower (ATTY)                Email chain re: developments in criminal litigation and
AR000003057                                                                        discussing need for draft declaration for use in criminal
                                        To/Including: CDC-NO (ATTY),               litigation
                                        SAC Sallet
AR00003060      P,K,S       08/30/2016 From: ASC-RMD                               Email forwarding draft responses to letter drafted by SA Zummer to
                                                                                   Judge Engelhardt and corresponding request for media disclosure
                                        To/Including: CDC-NO (ATTY)




                                                                               7
                                   Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 13 of 16


AR000003068-    P,K,         09/01/2016 From: GOVT INFO SPCLST-RMD                   Email chain re: declaration and forwarding misconduct letter
AR000003069
                                          To/Including: ASC-RMD, CDC-NO (ATTY)

AR000003079 -   P,K,L,I      09/12/2016 From: SAC Sallet                             Email chain forwarding language approved by FBI OGC for
AR000003083                                                                          transmittal to SA Zummer
                                          To/Including: SAs-NO,
                                          ASAC-NO, UC-RMD, UC-
                                          ELU (ATTY), CDC-NO
                                          (ATTY)

AR000003086     P,K          09/14/2016 From: ASAC-NO                                Email chain re: work assignment and forwarding September 14, 2016
                                                                                     email from SA Zummer
                                          To/Including: CDC-NO(ATTY)
AR000003095-    P,K,I,L      09/14/2016 From: CDC-NO (ATTY)                          Email chain forwarding government’s draft legal memo
AR000003096                                                                          and privilege log
                                          To/Including: ASAC-NO, SSA-NO


AR000003136     P,K,L,I      09/16/2016 From: ASAC-NO                                Email chain forwarding materials prepared for the Deputy Director

                                        To/Including: SAC Sallet, CDC-
                                        NO (ATTY), SSA-NO
AR000003138 -   P,K,L,I      09/16/2016 From: CDC-NO (ATTY)                          Emailed Attachment: timeline of events including reference to OGC
AR000003165                                                                          legal advice, and including copy of legal brief filed in criminal
                                          To/Including: ASAC-NO, SAC Sallet          proceeding by USALAE

AR000003211     P,K,L,       09/16/2016 From: ASAC-NO                                Email chain forwarding materials prepared for the Deputy Director

                                          To/Including: SAC Sallet, CDC-NO (ATTY),
                                          SSA-NO

AR000003218     P, L, K, I   09/19/2016 From: UC-ELU (ATTY)                          Email regarding potential for protective order or private
                                                                                     counsel non-disclosure agreement, and rendering opinion
                                          To/Including: CDC-NO (ATTY), DGC LitB      regarding private funding of litigation
                                          Brower (ATTY), AGC-CLU (ATTY)

                                                                              8
                                Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 14 of 16


AR000003319 -   P,L,K,I   01/03/2017 From: SA-INSD                              Email chain re: SA Zummer’s outside employment and
AR000003320                                                                     response to subpoena
                                      To/Including: ASAC-NO, SSA-NO, SA-INSD,
                                      MAPA-INSD, CDC-NO (ATTY)
AR000003431-    P,S,K,I   10/01/2016 From: CDC-NO (ATTY)                        Email chain forwarding and discussing order issued in criminal
AR000003432                                                                     proceeding
                                     To/Including: ASAC-NO, SSA-NO, ASC-
                                     RMD
AR000003526     P,K       09/08/2016 From: SAC Sallet                           Email re: suitability for security clearance

                                      To/Including: DGC LitB Brower (ATTY),
                                      SSA-NO, ASAC-NO, CDC-NO (ATTY) AGC-
                                      CLU (ATTY), AUSA-USALAE (ATTY), PAS-
                                      NO




                                                                        9
                                                   Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 15 of 16


Acronym Key:

ADC: Associate Division Counsel
AGC: Assistant General Counsel
ASAC: Assistant Special Agent in Charge
ASC: Assistant Section Chief
ATTY: Indicates a designated attorney role
AUSA: Assistant United States Attorney
CDC: Chief Division Counsel
CLU: Civil Litigation Units, Litigation Branch, FBI OGC
DGC IALB: Deputy General Counsel, Investigative and Administrative Law Branch, FBI OGC
DGC LitB: Deputy General Counsel, Litigation Branch, FBI OGC
ELU: Employment Law Units, Litigation Branch, FBI OGC
FBI.PREPUB: E-mail address assigned to FBI’s prepublication review program
GOVT INFO SPCLST: Government Information Specialist, employed in FBI RMD/IMD
ILU: Investigative Law Unit, Investigative and Administrative Law Branch, FBI OGC
IMD: Information Management Division (successor division to RMD)
INSD: FBI Inspection Division
OGC: FBI Office of the General Counsel
OIG: Department of Justice Office of the Inspector General
NO: Designates assignment to the FBI’s New Orleans field office
MAPA: Management and Program Analyst
PAS: Public Affairs Specialist
PCLU: Privacy and Civil Liberties Unit, Investigative and Administrative Law Branch, FBI OGC
RMD: Records Management Division
SA: Special Agent
SAC: Special Agent in Charge
SC: Section Chief
SSA: Supervisory Special Agent
UC: Unit Chief
USA: United States Attorney
USALAE: United States Attorney’s Office, Eastern District of Louisiana




                                                                                               10
                                                  Case 2:17-cv-07563-CJB-DPC Document 112-1 Filed 12/08/20 Page 16 of 16


FBI Deletion Codes Corresponding to Documents Listed in this Privilege Log:

I.   INFORMATION, THE DISCLOSURE OF WHICH WOULD DIVULGE OPINIONS, RECOMMENDATIONS, AND ADVICE GENERATED IN THE DECISION-MAKING PROCESS OF THE GOVERNMENT.

K. INFORMATION PROTECTED UNDER THE ATTORNEY-CLIENT PRIVILEGE.

L. INFORMATION OR MATERIAL PROTECTED UNDER THE WORK PRODUCT DOCTRINE.

P. INFORMATION PROTECTED UNDER THE PRIVACY ACT OF 1974, 5 U.S.C. § 552A.

S. PERSONAL IDENTIFYING INFORMATION RELATED TO LAW ENFORCEMENT PERSONNEL AND THEIR FAMILY MEMBERS, THE DISCLOSURE OF WHICH IS ROUTINELY GUARDED FOR SECURITY REASONS.




                                                                                     11
